DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statement filed 7/21/2020 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
The abstract filed 7/21/2020 appears to be acceptable.

Claim Objections
Claim 33 is objected to because of the following informalities:  multiple limitations are repeated (lines 5-6 and 13-14 are repeats of previously recited limitations).  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Guynn et al. US 20050061472 in view of Andersson US 20150316294.

Re claim 23, Guynn (Fig. 1) teaches a geothermal heat exchanger comprising: a piping arrangement for circulating primary working fluid, the piping arrangement comprising: a rise pipe (26) having a lower end; and a drain pipe (20) having a lower end, the lower end of the rise pipe (26) and the lower end of the drain pipe (20) being arranged in fluid communication with each other for circulating the primary working fluid in a ground hole along the rise pipe and the drain pipe and the rise pipe being arranged inside the drain pipe (as in Fig. 1); the rise pipe (26) is provided with a first thermal insulation surrounding the rise pipe (26) along at least part of the length of the rise pipe (the “immersion pipe” 26 is insulated as in [20 and 38]); and a first pump (see claims 32 and 33—although a “pump” is not recited there almost necessarily must be one) arranged to the piping arrangement, wherein: the rise pipe (26) is arranged inside the drain pipe (20), and that the rise pipe (26) extends an extension distance (M) out from a lower end of the drain pipe (20) (as in Fig. 1); and the first pump is arranged to circulate the primary working fluid in a direction towards the lower end of the rise pipe [12 and 38].
As noted above, Guynn does not explicitly teach a pump.
Andersson teaches a pump [2].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Guynn with a pump as taught by Andersson, for the advantage of pressurizing the working fluid of Guynn [2].

Re claim 24, Guynn and Andersson teach claim 23.  Guynn teaches using the device as either a heat source or heat sink [12].  Andersson teaches that such can be accomplished by reversing the direction of flow of the working fluid [49].  The Office takes official notice of a reversible pump and a control unit therefor (which could be anything from a thermostat, temperature sensors, etc.).
Thus, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Guynn and Andersson with “the first pump is a reversible pump arranged to pump the primary working fluid in a direction towards the lower end of the rise pipe and towards the upper end of the drain pipe, or in direction towards the lower end of the drain pipe and towards the upper end the rise pipe, and the geothermal heat exchanger comprises a control unit connected to the first pump and arranged to control the operation direction of the reversible first pump” as taught by Andersson and Official notice, for the advantage of operating the Guynn device as both a heat source and heat sink (see Guynn [12] and Andersson [49]).
The foregoing teaches wherein: the first pump is a reversible pump arranged to pump the primary working fluid in a direction towards the lower end of the rise pipe and towards the upper end of the drain pipe, or in direction towards the lower end of the drain pipe and towards the upper end the rise pipe, and the geothermal heat exchanger comprises a control unit connected to the first pump and arranged to control the operation direction of the reversible first pump; or the geothermal heat exchanger comprises a second pump arranged to pump the primary working fluid in a direction towards the lower end of the drain pipe and towards the upper the upper end the rise pipe, and the geothermal heat exchanger comprises a control unit connected to the first pump and to the second pump and arranged to control the operation of the first pump and the second for setting the circulation direction of the primary working fluid.

Re claim 25, Guynn and Andersson teach claim 23.  Guynn further teaches wherein: the rise pipe is an evacuated tube comprising a vacuum layer surrounding the flow channel of the rise pipe, the vacuum layer being arranged to form the first thermal insulation; or the rise pipe comprises an insulation material layer on outer surface of the rise pipe, the insulation material layer being arranged to form the first thermal insulation [20]; or the rise pipe comprises an insulation material layer on inner surface of the rise pipe, the insulation material layer being arranged to form the first thermal insulation.

Re claim 26, Guynn and Andersson teach claim 23.  Guynn further teaches
wherein: the first thermal insulation extends along the entire length of the rise pipe (there appears to be no reason it can’t extend the entire length, see [20]); or the first thermal insulation extends from an upper end of the rise pipe towards the lower end of the rise pipe along at least 50% of the length (L) of the rise pipe or at least ⅔ of the length (L) of the rise pipe [20]; or the first thermal insulation extends from a predetermined distance (O) from the lower end of the rise pipe towards the upper end of the rise pipe along the rise pipe, the predetermined distance (O) from the lower end of the rise pipe being at least 10% of the length (L) of the rise pipe or at least 20% of the length (L) of the rise pipe; or the first thermal insulation extends along the rise pipe between the upper end and the lower end of the rise pipe and from a predetermined distance (O) from the lower end of the rise pipe towards the upper end of the rise pipe along the rise pipe and from a predetermined distance from the upper end of the rise pipe towards the lower end of the rise pipe.

Re claim 27, Guynn and Andersson teach claim 23.  Guynn further teaches
wherein: the thermal conductivity of the first thermal insulation is uniform in a direction along the rise pipe (this appears to reasonably be the case; see [20]); or the thermal conductivity of the first thermal insulation decreases in the direction towards the lower end of the rise pipe; or the thickness of the first thermal insulation decreases in the direction towards the lower end of the rise pipe such that the thermal conductivity of the first thermal insulation decreases in the direction towards the lower end of the rise pipe; or the first thermal insulation comprises at least two different thermal insulation materials arranged to the rise pipe such the thermal conductivity of the first thermal insulation decreases in the direction towards the lower end of the rise pipe.

Claims 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Guynn et al. US 20050061472 in view of Andersson US 20150316294, and further in view of Broder US 20150068740.

Re claim 28, Guynn (Fig. 1) teaches a geothermal heat arrangement comprising: a ground hole provided into the ground and extending into the ground from the ground surface (Fig. 1 and [35]), the ground hole having a lower end (Fig. 1); a piping arrangement comprising a rise pipe (26) having a lower end and arranged into the ground hole, and a drain pipe (20) having a lower end, the lower end of the rise pipe (26) and the lower end of the drain pipe (20) being arranged in fluid communication with each other for circulating the primary working fluid in the ground hole (Fig. 1 and [38]); the rise pipe (26) is provided with a first thermal insulation surrounding the rise pipe along at least part of the length of the rise pipe (the “immersion pipe” 26 is insulated as in [20 and 38]); a first pump (see claims 32 and 33—although a “pump” is not recited there almost necessarily must be one) connected to the piping arrangement and arranged to circulate the primary working fluid in the rise pipe (26); and a heat exchange connection (as with the “heat pump” in [38-39]) in connection with the piping arrangement for secondary heat exchange with the primary working fluid (this is inherently the case with the aforementioned heat pump in [38-39]), wherein: the rise pipe (26) is arranged inside the drain pipe (20) in the ground hole (Fig. 1); and the first pump is arranged to circulate the primary working fluid in a direction towards the lower end of the ground hole in the rise pipe (26) and towards the ground surface in the drain pipe (20) (as with arrows in Fig. 1).
As noted above, Guynn does not explicitly teach a pump.  Guynn also fails to teach the depth of the ground hole is at least 300 m.
Andersson teaches a pump [2].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Guynn with a pump as taught by Andersson, for the advantage of pressurizing the working fluid of Guynn [2].
Broder teaches the depth of the ground hole is at least 300 m (overlap of claimed range as in [4, 22, 32, and 48]; note heat pump 7 in Fig. 1 and the temperature gradient in [4] of 0.03 K/m of depth).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Guynn and Andersson with “the depth of the ground hole is at least 300 m” as taught by Broder, for the advantage of placing the heat exchanger at a suitable depth [4, 22, 32, and 48] (in other words, Broder is exemplary of the depths at which the heat exchanger may be placed and at which a reasonable expection of success may still be achieved—it is noted that Guynn teaches both heat source and heat sink operations, but given the temperature gradient of Broder, one could proceed with a reasonable expectation of success because at 300 meters the temperature change is a mere 9 K).

Re claim 29, Guynn, Andersson, and Broder teach claim 28.  Guynn further teaches wherein: the ground hole forms at least part of the drain pipe for circulating the primary working fluid in the ground hole; the piping arrangement comprises a separate drain pipe having a lower end arranged into the ground hole, the lower end of the rise pipe and the lower end of the separate drain pipe being arranged in fluid communication with each other for circulating the primary working fluid in the ground hole, the rise pipe being arranged inside the separate drain pipe; or the piping arrangement comprises a separate drain pipe having a lower end arranged into the ground hole, the lower end of the rise pipe and the lower end of the separate drain pipe being arranged in fluid communication with each other for circulating the primary working fluid in the ground hole; and the rise pipe is arranged inside the separate drain pipe in the ground hole, and that the rise pipe extends an extension distance (M) out from the lower end of the drain pipe towards the lower end of the ground hole (at least this as in Fig. 1); or the piping arrangement comprises a separate drain pipe having a lower end arranged into the ground hole, the lower end of the rise pipe and the lower end of the separate drain pipe being arranged in fluid communication with each other for circulating the primary working fluid in the ground hole; and the separate drain pipe extends from the ground surface into the ground hole to a free distance (P) from the lower end of the ground hole such that the ground hole forms the drain pipe along the free distance (P) from the lower end of the ground hole; or the ground hole forms the drain pipe and the rise pipe is arranged inside the ground hole.

Re claim 30, Guynn, Andersson, and Broder teach claim 28.  Guynn further teaches wherein: the first thermal insulation extends along the rise pipe from ground surface towards the lower end of the ground hole and to at least 50% of the depth (D) of the ground hole or to at least ⅔ of the depth (D) of the ground hole (see [20]); or the first thermal insulation extends from a predetermined distance (E) from the lower end of the ground hole upwards along the rise pipe, the predetermined distance (E) from the lower end of the ground hole being at least 10% of the depth (D) of the ground hole or at least 20% of the depth (D) of the ground hole; or the first thermal insulation extends along the rise pipe between ground surface and the lower end of the ground hole and from a predetermined distance (E) from the lower end of the ground hole along the rise pipe towards the ground surface along the rise pipe and from a predetermined distance from the ground surface towards the lower end of the ground hole.

Re claim 31, Guynn, Andersson, and Broder teach claim 28.  Guynn further teaches wherein: the thermal conductivity of the first thermal insulation is uniform in a direction along the ground hole (no reason to believe it is not uniform, as in [20]); or the thermal conductivity of the first thermal insulation decreases in the direction towards the lower end of the ground hole; or the thickness of the first thermal insulation decreases in the direction towards the lower end of the ground hole such that the thermal conductivity of the first thermal insulation decreases in the direction towards the lower end of the ground hole; or the first thermal insulation comprises at least two different thermal insulation materials arranged to the rise pipe such the thermal conductivity of the first thermal insulation decreases in the direction towards the lower end of the ground hole.

Re claim 32, Guynn, Andersson, and Broder teach claim 28.  Guynn teaches using the device as either a heat source or heat sink [12].  Andersson teaches that such can be accomplished by reversing the direction of flow of the working fluid [49].  The Office takes official notice of a reversible pump and a control unit therefor (which could be anything from a thermostat, temperature sensors, etc.).
Thus, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Guynn, Andersson, and Broder with “the first pump is a reversible pump arranged to pump the primary working fluid in a direction towards the lower end of the rise pipe and towards the upper end of the drain pipe, or in direction towards the lower end of the drain pipe and towards the upper end the rise pipe, and the geothermal heat exchanger comprises a control unit connected to the first pump and arranged to control the operation direction of the reversible first pump” as taught by Andersson and Official notice, for the advantage of operating the Guynn device as both a heat source and heat sink (see Guynn [12] and Andersson [49]).
The foregoing teaches wherein: the first pump is a reversible pump arranged to pump the primary working fluid in a direction towards the lower end of the rise pipe and towards the upper end of the drain pipe, or in direction towards the lower end of the drain pipe and towards the upper end the rise pipe, and the geothermal heat exchanger comprises a control unit connected to the first pump and arranged to control the operation direction of the reversible first pump; or the geothermal heat exchanger comprises a second pump arranged to pump the primary working fluid in a direction towards the lower end of the drain pipe and towards the upper the upper end the rise pipe, and the geothermal heat exchanger comprises a control unit connected to the first pump and to the second pump and arranged to control the operation of the first pump and the second for setting the circulation direction of the primary working fluid.

Re claim 33, Guynn, Andersson, and Broder teach claim 28.  Guynn further teaches wherein the arrangement comprises: a heat pump connected to the piping arrangement and arranged to provide the heat exchange connection for the secondary heat exchange with the primary working fluid (this must be true as with the heat pump of [38-39]); a heat pump connected to the piping arrangement and arranged to provide the heat exchange connection for the secondary heat exchange with the primary working fluid; the heat pump is arranged to release thermal energy to the primary working fluid for heating the primary working fluid (must be the case in a cooling mode as in [12] and claim 19); and the first pump is arranged to circulate the heated primary working fluid in the direction towards the lower end of the ground hole in the rise pipe (26) (as shown by arrows in Fig. 1); or a heat exchanger connected to the piping arrangement and arranged to provide the heat exchange connection for the secondary heat exchange with the primary working fluid; a heat exchanger connected to the piping arrangement and arranged to provide the heat exchange connection for the secondary heat exchange with the primary working fluid; the heat exchanger is arranged to release thermal energy to the primary working fluid for heating the primary working fluid; and the first pump is arranged to circulate the heated primary working fluid in the direction towards the lower end of the ground hole in the rise pipe (Guynn similarly teaches this alternative limitation).

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Guynn et al. US 20050061472 in view of Andersson US 20150316294, and further in view of Schwarck US 20130333383.

Re claim 34, Guynn (Fig. 1) teaches a method for charging thermal energy into ground, the method comprises: circulating a primary working fluid in a geothermal heat exchanger comprising a piping arrangement having a rise pipe (26) arranged into a ground hole and a drain pipe (20), the rise pipe (26) and the drain pipe (20) being arranged in fluid communication with each other for circulating a primary working fluid in the ground hole for geothermal heat exchange in the ground hole [12 and 38], the ground hole extending from the ground surface into the ground and having a lower end (Fig. 1), the rise pipe (26) being provided with a first thermal insulation surrounding the rise pipe (26) along at least part of the length of the rise pipe (26) [20]; and providing heat exchange between the primary working fluid circulating in the geothermal heat exchanger and a secondary working fluid (as with the heat pump in [38-39]), wherein the method comprises: operating the geothermal heat exchanger in a charging mode in which the primary working fluid receives thermal energy from the secondary working fluid in the heat exchange between the primary working fluid circulating in the geothermal heat exchanger and the secondary working fluid (must be the case with the heat pumps as in [12, 38, and 39]).
Guynn does not teach circulating the primary working fluid in the charging mode in a downwards direction in the rise pipe and in a direction upwards in the drain pipe for transporting thermal energy to the lower end of the ground hole and for releasing thermal energy from the primary working fluid to the ground at the lower end of the ground hole.
Andersson teaches circulating the primary working fluid in the charging mode by virtue of reversing flow direction of the working fluid [49].
Schwarck teaches circulating the primary working fluid in the charging mode in a downwards direction in the rise pipe and in a direction upwards in the drain pipe for transporting thermal energy to the lower end of the ground hole and for releasing thermal energy from the primary working fluid to the ground at the lower end of the ground hole (Fig. 1 and [47]).  More specifically, Schwarck teaches that heat exchange with the intent to capture heat may be accomplished by circulating flow downward in either of the riser pipe or drain pipe [47].  Thus, the same logic applies to Guynn and to charging and/or discharging, because from Schwarck it is known that heat exchange may be accomplished both ways.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Guynn with “circulating the primary working fluid in the charging mode in a downwards direction in the rise pipe and in a direction upwards in the drain pipe for transporting thermal energy to the lower end of the ground hole and for releasing thermal energy from the primary working fluid to the ground at the lower end of the ground hole” as taught by Andersson and Schwarck, as one of a finite number of known solutions for circulating the working fluid in heat exchange relation underground, for the predictable result of similarly exchanging heat between the working fluid and underground structure (Schwark [47]).  Additionally, Andersson provides the advantage of enabling a charging mode [49].

Re claim 35, Guynn, Andersson, and Schwarck teach claim 34.  Guynn further teaches operating the geothermal heat exchanger in an extraction mode in which the primary working fluid releases thermal energy to the secondary working fluid in the heat exchange between the primary working fluid circulating in the geothermal heat exchanger and the secondary working fluid (must be the case from [12, 38, and 39]).
Guynn does not teach circulating the primary working fluid in the extraction mode in a downwards direction in the drain pipe and in a direction upwards in the rise pipe for transporting thermal energy from the ground hole and for releasing thermal energy from the primary working fluid to the secondary working fluid in the heat exchange between the primary working fluid circulating in the geothermal heat exchanger and a secondary working fluid.
Andersson teaches circulating the primary working fluid in the extraction mode in a downwards direction in the drain pipe and in a direction upwards in the rise pipe for transporting thermal energy from the ground hole and for releasing thermal energy from the primary working fluid to the secondary working fluid in the heat exchange between the primary working fluid circulating in the geothermal heat exchanger and a secondary working fluid.  Specifically, this is so because Andersson teaches reversing the direction of flow of the working fluid [49], which teaches this claim.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Guynn, Andersson, and Schwarck with “circulating the primary working fluid in the extraction mode in a downwards direction in the drain pipe and in a direction upwards in the rise pipe for transporting thermal energy from the ground hole and for releasing thermal energy from the primary working fluid to the secondary working fluid in the heat exchange between the primary working fluid circulating in the geothermal heat exchanger and a secondary working fluid” as taught by Andersson, in order to enable charging/extracting modes with the same heat exchanger of Guynn by simply reversing the flow of the working fluid (see Andersson [49]).

Re claim 36, Guynn, Andersson, and Schwarck teach claim 34.  Guynn further teaches wherein the method comprises providing the heat exchange between the primary working fluid circulating in the geothermal heat exchanger and a secondary working fluid in a heat pump (as in [12, 38, and 39]), the method further comprising: operating the heat pump in cooling mode in which the primary working fluid receives thermal energy from the secondary working fluid in the heat pump and operating the geothermal heat exchanger in the charging mode; or operating the heat pump in heating mode in which the secondary working fluid receives thermal energy from the primary working fluid in the heat pump and operating the geothermal heat exchanger in the extraction mode; or operating the heat pump in cooling mode in which the primary working fluid receives thermal energy from the secondary working fluid in the heat pump and operating the geothermal heat exchanger in the charging mode; and operating the heat pump in heating mode in which the secondary working fluid receives thermal energy from the primary working fluid in the heat pump and operating the geothermal heat exchanger in the extraction mode (all of the foregoing are true from [12, 38, and 39]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2017003239 (Fig. 2) teaches tapered insulation (a300), relevant to claim 31.  US 20080169084 teaches a similar device (Fig. 1 and description therefor), relevant to at least claim 23.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746